      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                              Case No.___

SCOTTSDALE INSURANCE COMPANY, in its own capacity and as subrogee of
R-L SALES LLC, a Utah limited liability company,

Plaintiff,

v.

DENNIS, JACKSON, MARTIN & FONTELA, P.A., a Florida professional asso-
ciation, and MARIA A. SANTORO, an individual,

Defendants.


                                  COMPLAINT


       Plaintiff Scottsdale Insurance Company (“Scottsdale”), by and through

counsel, complains as follows against Defendants Dennis, Jackson, Martin & Fon-

tela, P.A. (the “Firm”) and Maria A. Santoro (“Santoro”), referred to herein jointly

as “Defendants.”

                                I. INTRODUCTION

       An e-cigarette exploded in the mouth of a Florida man named J. Michael

Hoce. He sued R-L Sales LLC (“RLS”), claiming RLS sold him a defective battery

that caused the explosion. RLS’s liability insurer,1 Scottsdale, retained Santoro and

the Firm to represent and defend RLS. Though the jury found that Mr. Hoce’s total
1
  R-L Sales is the named insured, though it is apparent that R-L Sales LLC was the
intended named insured and was treated as such by RLS and Scottsdale alike.
                                         1
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 2 of 17




medical damages were no more than $47,800, it entered a verdict of more than $2

million. This verdict was more than the $1 million limit in RLS’s policy with

Scottsdale. Nevertheless, after an unsuccessful appeal, Scottsdale paid the entire

judgment.

      On December 23, 2019, after Scottsdale had paid the entire judgment, RLS

filed a Complaint in Utah against Santoro, the Firm, and Scottsdale, alleging dam-

ages arising from the poor result in the Hoce lawsuit. RLS claims that RLS’s harm

was caused, at least in part, by Santoro’s alleged malpractice. RLS seeks to hold

both Santoro and Scottsdale liable for that alleged malpractice.

      Scottsdale presently has serious doubts as to whether Santoro committed

malpractice in defending RLS as alleged by RLS, but that issue has not yet been

directly adjudicated and therefore remains an open question. RLS is actively pursu-

ing a judgment against Scottsdale2 based on allegations of malpractice by Santoro

and the Firm. Scottsdale files this Complaint to preserve its rights. For example,

and among other scenarios, should RLS successfully establish in the Utah action

that Santoro and the Firm committed malpractice, that such malpractice led to RLS

suffering harm, and that Scottsdale is liable directly or indirectly for such harm,

then Defendants should compensate Scottsdale accordingly. Scottsdale asserts

claims herein both directly and as subrogee of RLS.

2
 And against Santoro and the Firm via a Motion to Reconsider, more fully de-
scribed below.

                                          2
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 3 of 17




                                     II. PARTIES

   1. At all relevant times, RLS was a limited liability company who sold batteries

on the internet. Mr. Hoce alleges that a battery RLS sold him caused his e-cigarette

to explode in his mouth.

   2. Scottsdale is an insurance company who provided certain liability insurance

to RLS at the time of Mr. Hoce’s accident, and who consequently provided RLS

with a defense when Mr. Hoce sued RLS.

   3. Scottsdale is a corporation organized, incorporated, and existing in and un-

der the laws of the State of Ohio.

   4. Scottsdale’s principal place of business is in Arizona.

   5. The Firm is the law firm Scottsdale retained to represent and defend RLS in

the Hoce lawsuit.

   6. The Firm is a corporation organized and incorporated in and under the laws

of the State of Florida.

   7. The Firm’s principal place of business is in Florida.

   8. Santoro is an individual resident of Florida and is a licensed attorney who

practices law in Florida.

   9. Santoro is a partner at the Firm and was retained to represent and defend

RLS in the Hoce lawsuit.




                                           3
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 4 of 17




                                 III. JURISDICTION

   10. Scottsdale incorporates by reference the above statements.

   11. Federal district courts have original jurisdiction “where the matter in con-

troversy exceeds the sum or value of $75,000” and the matter is between “citizens

of different [diverse] States.” 28 U.S.C. § 1332(a)(1). This category of original ju-

risdiction is called diversity jurisdiction.

Diversity of Citizenship

   12. For purposes of determining diversity jurisdiction, “a corporation shall be

deemed to be a citizen of every State and foreign state by which it has been incor-

porated and of the State or foreign state where it has its principal place of busi-

ness.” 28 U.S.C. § 1332(c)(1). A corporation’s principal place of business is its

“nerve center,” meaning “the place where [the] corporation’s officers direct, con-

trol, and coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 U.S.

77, 92–93 (2010). This is a single place. Id. at 93–95.

   13. The plaintiff, Scottsdale, is a corporation who is incorporated in Ohio and is

not incorporated in Florida. Scottsdale’s principal place of business is in Arizona.

Therefore, it is a citizen of Ohio and Arizona and is not a citizen of Florida.

   14. The Firm is a corporation who is incorporated in Florida and is not incorpo-

rated in either Ohio or Arizona. The Firm’s whose principal place of business is in

Florida. Therefore, it is a citizen of Florida and is not a citizen of Ohio or Arizona.



                                               4
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 5 of 17




   15. Santoro is a resident of Florida and is not a resident of either Ohio or Arizo-

na. She is a citizen of Florida and not a citizen of Ohio or Arizona.

   16. Consequently, there is complete diversity of citizenship between the plain-

tiff and Defendants.

Amount in Controversy

   17. As explained in more detail below, RLS alleges that, because of Defend-

ants’ malpractice in the Hoce lawsuit, Mr. Hoce obtained a judgment against RLS

for over $2 million.

   18.Scottsdale paid the entire judgment on RLS’s behalf. Scottsdale has serious

doubts about RLS’s allegations of malpractice, but the issue has not been directly

adjudicated so Scottsdale asserts the right to compensation by Santoro and the

Firm should RLS’s allegations of malpractice be correct.

   19. Furthermore, as explained in more detail below, RLS alleges that, because

of the poor result in the Hoce lawsuit caused by Defendants’ alleged malpractice,

RLS struggled as a business and lost value in excess of $400,000.

   20. RLS seeks to recover these losses from Scottsdale in the Utah action.

   21. Overall, the amount in controversy is far in excess of $75,000.

                                   IV. VENUE

   22. Scottsdale incorporates by reference the above statements.




                                          5
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 6 of 17




   23. A civil action may be brought in “a judicial district in which any defendant

resides, if all defendants are residents of the State in which the district is located.”

28 U.S.C. § 1391(b)(1). A civil action may also be brought in “a judicial district in

which a substantial part of the events or omissions giving rise to the claim oc-

curred. . . .” Id. § 1391(b)(2).

   24. One of the Firm’s two offices is in Tallahassee, Florida, located in Leon

County. Leon County is located within the Northern District of Florida.

   25. Because at least one of the defendants resides in the Northern District of

Florida and all defendants reside in the State of Florida, the United States District

Court for the Northern District of Florida is the proper venue for this civil action.

   26. Additionally, the Hoce lawsuit was litigated in Alachua County, which is

also located within the Northern District of Florida. RLS alleges that the malprac-

tice that led to the damages at issue occurred during the Hoce litigation.

   27. Therefore, because a substantial part of the events or omissions giving rise

to the claims occurred within the Northern District of Florida, the United States

District Court for the Northern District of Florida is the proper venue.

   28. This District has four divisions, and a case “must be filed in a division in

which venue would be proper if the division was a stand-alone district.” N.D. Fla.

Loc. R. 3.1(A)–(B).

   29. The Tallahassee Division of the Northern District of Florida includes Leon



                                           6
       Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 7 of 17




County. Id. Due to at least one defendant’s residence in Leon County, it is proper

to file this civil action in the Tallahassee Division.

                      V. GENERAL FACTUAL ALLEGATIONS

   30. Scottsdale incorporates by reference the above statements.

The Hoce Lawsuit

   31. On November 9, 2016, Mr. Hoce filed a civil action in the Circuit Court of

the Eighth Judicial Circuit in and for Alachua County, Florida, Case number 01-

20160CA03942 (the “Hoce lawsuit”).

   32. In the Hoce lawsuit, Mr. Hoce sued RLS and alleged that a battery RLS sold

him caused the e-cigarette in his mouth to explode, causing him damages.

   33. At the time of Mr. Hoce’s accident, RLS was covered by certain liability in-

surance through Scottsdale. The insurance in question had a limit of $1 million.

   34. Pursuant to RLS’s insurance policy, Scottsdale provided RLS with a de-

fense in the Hoce lawsuit. It retained the Firm and Santoro to represent and defend

RLS.

   35. Santoro, a partner at the Firm, made an appearance on RLS’s behalf and

handled RLS’s defense.

   36. After a trial, the jury entered a verdict finding Mr. Hoce suffered at total of

$47,800 in past and future medical expenses.

   37. The jury also awarded $2 million in general damages.



                                            7
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 8 of 17




   38. After an unsuccessful appeal, Scottsdale paid the entire judgment.

The Utah Lawsuit

   39. On December 23, 2019, RLS filed a civil action in the Third Judicial Dis-

trict Court in and for Salt Lake County, Utah, case number 190909985 (the “Utah

lawsuit”).

   40. In the Utah lawsuit, which is currently pending, RLS asserted claims against

the Firm, Santoro, and Scottsdale.

   41. On February 3, 2020, the defendants in the Utah lawsuit removed RLS’s

complaint to the United States District Court for the District of Utah, case number

2:20-cv-00064.

   42. In the Utah lawsuit, RLS alleged that Santoro lacked the skill to represent

RLS in a complex products-liability case.

   43. RLS alleged that Santoro failed to adequately examine RLS’s witnesses,

failed to collect and preserve evidence, failed to adequately investigate and evalu-

ate Mr. Hoce’s claims, failed to retain appropriate consulting experts, and failed to

obtain appropriate expert witnesses to testify on RLS’s behalf.

   44. RLS alleged that Santoro and the Firm did not inform RLS of settlement of-

fers made by Mr. Hoce and discouraged RLS from offering to settle within the pol-

icy limits.

   45. RLS alleged that, at trial, Santoro failed to refute Mr. Hoce’s damages fig-



                                         8
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 9 of 17




ure and instead took a dangerous “all-or-nothing” approach by asking the jury to

award nothing for general damages.

   46. RLS alleged that Santoro failed to object to Mr. Hoce’s presentation to the

jury of RLS’s wealth.

   47. RLS alleged that Santoro’s conduct during the trial was so cold, callous, and

rude that she most likely alienated the jury and caused them to demonize RLS

throughout the trial.

   48. RLS alleged that the Firm failed to appropriately hire, train, and supervise

Santoro, and this failure permitted her malpractice to occur in the Hoce lawsuit.

   49.RLS alleged further acts of malpractice as set forth in the original and sub-

sequent pleadings in the Utah lawsuit.

   50. RLS alleged that the Firm is vicariously liable for Santoro’s malpractice.

   51. RLS alleged that, due to the poor and negligent handling of the Hoce law-

suit, RLS suffered, among other things, a judgment in excess of $2 million, liabil-

ity for attorney’s fees, and more than $400,000 in diminished business value.

   52. Based at least in part on these alleged failures by Santoro and the Firm, RLS

seeks damages not only from Defendants but also from Scottsdale, the insurance

company who retained Defendants to defend RLS.

RLS’s Continued Pursuit of Claims

   53. On April 16, 2020, the United States District Court for the District of Utah



                                         9
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 10 of 17




dismissed Santoro and the Firm as parties to the Utah lawsuit for lack of personal

jurisdiction. The court held that there were insufficient minimum contacts with

Utah to justify asserting personal jurisdiction over Defendants.

   54. Nevertheless, on March 27, 2021, RLS filed a motion in the Utah lawsuit

asking the court to reconsider its dismissal of Santoro and the Firm for lack of per-

sonal jurisdiction. RLS seeks to bring them back into the Utah lawsuit and contin-

ue to assert its allegations of malpractice against them.

   55. The court in the Utah lawsuit has also subsequently dismissed all RLS’s

claims against Scottsdale relating to the Hoce lawsuit. But RLS has moved the

court to reconsider that dismissal as well and continues to demand compensation

from Scottsdale arising out of acts of malpractice allegedly committed by Santoro.

   56. RLS has signaled an intent to appeal.

                        VI. LEGAL MALPRACTICE:
                    CLAIMS AS SUBROGEE OF R-L SALES LLC

   57. Scottsdale incorporates by reference the above allegations.

   58. In the Utah lawsuit, RLS asserts legal malpractice against Defendants in the

form of professional negligence, breach of fiduciary duty, and breach of contract.

   59. A claim of professional negligence requires allegations that (1) the attorney

was employed by or in privity with the plaintiff, (2) the attorney neglected a rea-

sonably duty, and (3) the attorney’s negligence was the proximate cause of a loss

to the plaintiff.

                                          10
     Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 11 of 17




   60. The breach of fiduciary duty constitutes a wrong which is distinct from pro-

fessional negligence but still comprises legal malpractice. An attorney has the fi-

duciary duty to represent the client with honesty, forthrightness, loyalty, and fideli-

ty. This cause of action overlaps with one for professional negligence, and there-

fore a breach of fiduciary duty may be analyzed using the elements of professional

negligence.

   61. The elements of a breach-of-contract claim are (1) a valid contract, (2) a

material breach, and (3) damages.

   62. If the allegations in RLS’s complaint against Defendants are true, RLS has

claims for professional malpractice, breach of fiduciary duty, and breach of con-

tract against Defendants.

   63. RLS alleges that it entered an express and implied contract with Defendants

that they would defend it in the Hoce lawsuit. It alleges to have employed, or to

have been in privy with, Santoro and the Firm.

   64.RLS also alleges that Santoro and the Firm neglected applicable duties and

standards of care and breached their fiduciary and contractual obligations in the

ways outlined above, including failing to properly investigate the case, failing to

communicate settlement offers, failing to retain appropriate experts, making poor

trial decisions, and undergoing the legal defense without adequate experience and

training. RLS alleges these breaches were material because it resulted in a poor re-



                                          11
     Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 12 of 17




sult in the Hoce lawsuit and in RLS not having received a legal defense.

   65. RLS alleges that the breaches proximately caused RLS to suffer significant

damages, including the judgment in the Hoce lawsuit and RLS’s diminished busi-

ness value.

   66. Scottsdale has standing to assert these legal malpractice claims against De-

fendants in RLS’s place.

   67. Scottsdale defended and indemnified RLS in the Hoce lawsuit under the

Commercial General Liability (CGL) Coverage Form in a certain liability insur-

ance policy, numbered CPS2414975 (the “Policy”).

   68. The CGL part of the Policy states that the insured transfers to Scottsdale all

rights to recover any payment Scottsdale made under the CGL part:

              If the insured has rights to recover all or part of any pay-
              ment we have made under this Coverage Part, those
              rights are transferred to us. The insured must do nothing
              after loss to impair them. At our request, the insured will
              bring ‘suit’ or transfer those rights to us and help us en-
              force them.

   69. Scottsdale has serious doubts concerning RLS’s allegations of malpractice

against Santoro and the Firm, but the allegations have not been directly adjudicated

and currently remain as open issues. Scottsdale was transferred and holds RLS’s

rights (if any) to recover the liability to Mr. Hoce it incurred and that Scottsdale

paid as a result of Santoro’s and the Firms alleged malpractice, including the over

$2 million judgment.

                                          12
     Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 13 of 17




   70. Therefore, under the Policy, and as contractual subrogee of RLS, Scottsdale

asserts the right to recover all payments Scottsdale made to Mr. Hoce to the extent

of Defendants alleged malpractice in the Hoce lawsuit.

   71. Alternatively, or in addition to being a contractual subrogee, by virtue of

paying the judgment in the Hoce lawsuit on RLS’s behalf, Scottsdale is subrogee

of RLS under common law and equitable principles. The law permits equitable

subrogation when (1) the subrogee made the payment to protect his or her own in-

terest, (2) the subrogee did not act as a volunteer, (3) the subrogee was not primari-

ly liable for the debt, (4) the subrogee paid off the entire debt, and (5) subrogation

would not work any injustice to the rights of a third party. As a result of equitable

subrogation, the party discharging the debt stands in the shoes of the person whose

claims have been discharged and succeeds to the rights and priorities of the origi-

nal creditor.

   72. Scottsdale is an equitable subrogee to RLS’s legal malpractice claims be-

cause Scottsdale paid RLS’s liability to Mr. Hoce not as a volunteer but as to pro-

tect Scottsdale’s interest in fulfilling contractual obligations. And Scottsdale fur-

ther paid amounts in excess of the policy limit that protected RLS while Scottsdale

was under threat of bad faith liability alleged by RLS. Scottsdale was not personal-

ly liable for the judgment, and Scottsdale paid the entire liability to Mr. Hoce.

Permitting Scottsdale to assert its right to subrogation would not do injustice to any



                                         13
      Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 14 of 17




third party.

   73. To the extent the damages were caused by the malpractice of Santoro,

Scottsdale asserts the right to recover against the Firm under principles of vicarious

liability.

   74. To establish an employer’s vicarious liability through principles of re-

spondeat superior, the employee must have committed the wrong within the scope

of his or her employment.

   75. The alleged legal malpractice by Santoro was within the scope of her em-

ployment at the Firm. Scottsdale retained Santoro and the Firm to represent RLS in

the Hoce lawsuit, and the alleged legal malpractice occurred during that represen-

tation and in Santoro’s capacity as a lawyer employed at the Firm. The defense

work performed was precisely the type of work Santoro was employed to perform

and that benefited the Firm. Therefore, Scottsdale, as subrogee of RLS, asserts a

claim of vicarious liability against the Firm for Santoro’s alleged professional neg-

ligence, breach of fiduciary duty, and breach of contract.

                         VII. LEGAL MALPRACTICE:
                                DIRECT CLAIMS

   76. Scottsdale incorporates by reference the above statements.

   77. Scottsdale retained Defendants to represent RLS in the Hoce lawsuit. As

such, Scottsdale, RLS, and Defendants entered a tripartite relationship, in which

the law deems Scottsdale tantamount to a Firm client.

                                         14
     Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 15 of 17




   78. Because of Scottsdale’s relationship with Defendants within this tripartite

relationship, Defendants owed Scottsdale duties of care, fiduciary duties, and con-

tractual obligations, so long as these did not conflict with their duties to RLS.

   79. Scottsdale has serious doubts concerning RLS’s allegations that Defendants

committed legal malpractice in the Hoce lawsuit, but as alleged above, those alle-

gations have yet to be directly adjudicated and currently remain open. Should RLS’

allegations of malpractice as itemized above be correct, then Defendants breached

their contractual, fiduciary, and professional duties to Scottsdale which proximate-

ly caused harm to Scottsdale, including subjecting Scottsdale to the costs of the

Utah lawsuit and a potential judgment therein. Scottsdale would therefore have di-

rect claims of legal malpractice against Santoro (and the Firm under principles of

vicarious liability and respondeat superior) arising out of the tripartite relationship.

                         VIII. BREACH OF CONTRACT

   80. Scottsdale incorporates by reference the above statements.

   81. Regardless of or in addition to any attorney-client relationship and/or tripar-

tite relationship, Scottsdale entered into an express and implied binding and en-

forceable contract, that was evidenced in writing and verbally with Defendants, to

competently and fully represent RLS in the Hoce lawsuit in exchange for payment

of Defendants’ fees.




                                           15
     Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 16 of 17




   82. RLS alleges that Defendants’ legal defense was deficient in the ways dis-

cussed above, including without limitation failing to properly investigate the case,

failing to communicate settlement offers, failing to retain appropriate experts, mak-

ing poor trial decisions, and undergoing the legal defense without adequate experi-

ence and training. RLS alleges that the defense was so deficient that neither

Scottsdale nor Defendants can be deemed to have provided RLS with a defense, or

at a minimum that the defense was not of the caliber that Defendants had expressly

or impliedly promised Scottsdale to deliver to RLS.

   83. Scottsdale has serious doubts about the truth of RLS’s allegations, but they

have not been directly adjudicated and currently remain as open issues. If RLS’s

allegations are true, then Defendants breached their contract with Scottsdale by

failing to provide RLS a defense as promised and failing to meet the express and

implied duties under its contract with Scottsdale.

   84.Scottsdale paid Defendants their costs and fees and therefore fully per-

formed its obligations under the contract.

   85. The alleged breaches of contract by Defendant would be the proximate

cause of harm to Scottsdale, including subjecting Scottsdale to the costs of the

Utah lawsuit and a potential judgment therein, which Scottsdale would be entitled

to recover from Defendants as damages.




                                         16
     Case 4:21-cv-00339-MW-MAF Document 1 Filed 08/13/21 Page 17 of 17




                               IX. JURY DEMAND

      Scottsdale demands a trial by jury on all matters triable by a jury.

                             X. PRAYER FOR RELIEF

      Scottsdale asks the Court for the following relief:

   1. Special and general damages as set forth in this Complaint and as may be

proven at trial, against all Defendants.

   2. A judgment against Santoro in favor of Scottsdale in an amount to be deter-

mined at trial.

   3. A judgment against the Firm in favor of Scottsdale in an amount to be de-

termined at trial.

   4. Pre and post judgment interest, as well as attorney’s fees to the extent al-

lowed by law.

   5. All other relief that the Court deems equitable and correct.

Respectfully Submitted this 13th Day of August 2021,

                                                    /s/ Thomas Walker Farrell
                                                    Thomas Walker Farrell
                                                    Florida Bar No.: 106770
                                                    Hall & Evans, LLC
                                                    222 S. Main Street, Suite 500
                                                    Salt Lake City, UT 84101
                                                    Telephone: (385) 282-5072
                                                    E-Mail: farrellt@hallevans.com

                                                    Attorneys for Plaintiff




                                           17
